DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 14, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claims 1-4, it is recommended to amend the preamble of the claim to be drawn to an assembly rather than “a medical suctioning, pressure relief valve”.  Since claim 1 recites that the valve comprises a pressure relief valve, this amendment would clarify that the pressure relief valve is a component of the assembly.  The examiner further notes that such amendment should further be made to claim 5 in “providing an assembly according to claim” and in claim 7 in “removing the one-way internal pressure relief valve from the assembly”.
Regarding claim 1, it is recommended to amend the claim to recite “the central fluid passage way” in line 7 and “the central fluid passage way” in line 8 to keep claim terminology consistent.
Regarding claim 2, it is recommended to amend the claim to recite “the central fluid passage way” in line 3-4 to keep claim terminology consistent.
Regarding claim 5, it is recommended to amend the claim to recite “the central fluid passage way” in line 7 and in line 8 to keep claim terminology consistent.
Further regarding claim 5, it is recommended to amend the claim to recite “…when the set negative pressure” in line 7 since the set negative pressure is recited in claim 1.
Regarding claim 6, it is recommended to amend the term “suction negative pressure” in lines 4 and 5 to “negative pressure” to remove redundancy.
Regarding claim 6, it is recommended to amend the claim in line 1 to recite “further comprising [[further]] an override valve” to correct a typographical issue.
Further regarding claim 6, it is recommended to amend the claim to recite “the central fluid passage way” in line 4 to keep claim terminology consistent.
Regarding claim 7, it is recommended to amend the claim in line 2 to recite “and installing a new one-way...” to clarify that the installed valve is separate from the removed one.  The examiner notes that this amendment appears supported by Applicant’s specification in paragraph 73 which recites that the valve can be “replaced”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the valve chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is being interpreted to mean “a valve chamber”.
Claim 4 is also rejected by virtue of being dependent on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schalk (US 6142980).
Regarding claim 1, Schalk discloses a medical suctioning, pressure relief valve (control valve assembly 10 in fig. 3) comprising: 
a housing (tubular outlet housing 24 in fig. 3) having a central fluid passage way (see below); 

    PNG
    media_image1.png
    170
    450
    media_image1.png
    Greyscale

a first suction tubing connector configured to connect suction tubing to the central fluid passage way (axial connector segment 40 having external barbs 42 is capable of connecting to tubing as seen in fig. 2); 
a second suction tubing connector configured to connect suction tubing to the central fluid passage way (connector segment 32 having external barbs 34 is capable of connecting to tubing as seen in fig. 2); and 
a one-way internal pressure relief valve configured to allow ambient air into the central passage way when a set negative pressure is reached within the central passage (vacuum relief valve 76 in fig. 3; 4:6-12 discloses that the valve has a preselected maximum negative pressure value by permitting ambient air into the passageway; the examiner notes that the valve acts as a one-way internal pressure relief valve due to the configuration of the head segment 104 being biased against the openings due to the spring).
Regarding claim 5, Schalk discloses a method of medical suctioning a fluid from a patient comprising: providing a medical suctioning, pressure relief valve according to claim 1 (see discussion above with respect to claim 1) connected to a vacuum source (aspiration pump 28 in fig. 1) by suction tubing (second suction tube 22 in fig. 1); and suctioning a fluid from a patient through the medical suctioning, pressure relief valve (2:39-46 discloses suctioning blood from the left ventricle through tube 12, valve assembly 10, and tube 22), wherein the one-way internal pressure relief valve opens to allow ambient air into the central passage way when a set negative pressure is reached within the central passage way (4:30-33 discloses that the valve opens when the vacuum level exceeds a predetermined maximum negative pressure value; 4:6-12 discloses that when the valve is in an open condition, ambient air is introduced into the passageway).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20120191037) in view of Siposs (US 4758224).
Regarding claim 1, Patel discloses a medical suctioning, pressure relief valve comprising: a housing (body 20 in fig. 10 of connector 10E) having a central fluid passage way (fluid passageway 22 in fig. 10 formed by sections 22a and 22b); a first suction tubing connector configured to connect suction tubing to the central fluid passage way (male slip 52 in fig. 10 is functionally capable of connecting suction tubing); a second suction tubing connector configured to connect suction tubing to the central fluid passage way (first fitting 30 in fig. 10 is shown to be connected to suction tube 154 in fig. 11).
However, in this embodiment, Patel does not teach or disclose a one-way internal pressure relief valve configured to allow ambient air into the central passage way when a set negative pressure is reached within the central passage.
	In a separate embodiment (fig. 13), Patel teaches a similarly shaped housing (connector 10F in fig. 13) which comprises a one-way internal pressure relief valve (valve elements 90 are shown to be partially internal to the housing in fig. 13; paragraph 49 discloses the valve as umbrella check valves).
	Siposs teaches a medical suctioning, pressure relief valve (valve 10 in fig. 1) which comprises a similarly structured one-way internal pressure relief valve (umbrella valve 62 in fig. 2) as the one-way pressure relief valve in second embodiment of Patel (fig. 13 of Patel).  Siposs further teaches the pressure relief valve is configured to allow ambient air into the central passage way when a set negative pressure is reached within the central passage (3:60-4:3 discloses that when a vacuum level reaches a certain point below atmospheric pressure, the umbrella valve is bent downwards to allow atmospheric air into the passageway of the valve through vent openings 58).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of the first embodiment of Patel (10E in fig. 10) to incorporate the cylindrical valve housing of the second embodiment of Patel (210 in fig. 13) and to further incorporate the one-way internal pressure relief valve configured to allow ambient air into the central passage way when a set negative pressure is reached within the central passage, as taught by Siposs, into the cylindrical valve housing of modified Patel.  This modification would enable the lower limit of the valve to be controlled, as taught by Siposs (4:1-3), which would improve patient safety.
	Regarding claim 2, modified Patel teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose an override valve configured to allow an operator to override the one- way internal pressure relief valve and provide maximum suction through the central passageway.
	However, in the second embodiment of Patel (fig. 13), Patel teaches an override valve (rotatable pin 230 in fig. 13) which is configured to allow an operator to override the one- way internal pressure relief valve and provide maximum pressure through the central passageway (paragraph 51 discloses that the pin can be rotated to a position which disables the pressure relief valve). 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the valve of modified Patel to include the override valve in the valve housing (210 in fig. 13) for the purpose of enabling a user more control over the system. 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Siposs, as applied to claims 1 and 2 above, and further in view of Cliff (US 20100249703).
Regarding claim 3, modified Patel teaches all of the claimed limitations set forth in claims 1 and 2, as discussed above.  Patel further discloses the housing defining an opening (opening 214 in fig. 13) and the override valve being disposed in a valve chamber (fig. 13 and paragraph 50 discloses the pin being captured within cylindrical recess 212).  
However, modified Patel does not teach or disclose the override valve being removably disposed within the valve chamber.
Cliff teaches a similarly structured, rotatable valve (base unit valve 200 in fig. 2) which is rotatable to adjust fluid communication between a proximal portion and a distal portion (proximal and distal portions 142/141 in fig. 1; paragraph 63).  Cliff further teaches that the valve is positioned within a valve chamber (valve bore 210 in fig. 24) and is removable from the valve chamber (paragraph 58 discloses the valve can be removed by hand).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the valve chamber and override valve of Patel to enable the valve to be removable from the valve chamber, as taught by Cliff.  Cliff teaches that this modification would enable the valve to be replace if needed and allows the valve to be cleaned and sterilized (paragraph 73).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Siposs, as applied to claim 1, and further in view of Schalk.
Regarding claim 5, modified Patel teaches providing a medical suctioning, pressure relief valve according to claim 1 (see discussion above).  Patel further discloses the valve is connected to a vacuum source (suction source 144 in fig. 11) by suction tubing (suction tube 154 in fig. 11).
	While modified Patel teaches all of the structure to accomplish the claimed method (fig. 11), modified Patel does not explicitly teach or disclose suctioning a fluid from a patient through the medical suctioning, pressure relief valve, wherein the one-way internal pressure relief valve opens to allow ambient air into the central passage way when a set negative pressure is reached within the central passage way.
	Schalk teaches a similar valve (fig. 3) which is connected to a vacuum source (pump 28 in fig. 1) through suction tubing (suction tube 22 in fig. 1).  Schalk further teaches the method step of suctioning a fluid from a patient through the medical suctioning, pressure relief valve (3:22-34), wherein the one-way internal pressure relief valve opens to allow ambient air into the central passage way when a set negative pressure is reached within the central passage way (4:30-33).  
	Since the device of modified Patel is intended to remove fluid from a surgical site (paragraph 2), it would have been obvious to have modified the method of modified Patel to include the step of suctioning a fluid from a patient through the medical suctioning, pressure relief valve, wherein the one-way internal pressure relief valve opens to allow ambient air into the central passage way when a set negative pressure is reached within the central passage way for the purpose of rendering the modified device of Patel operable for its intended purpose while allowing the vacuum level to remain at an intended, safe level for the patient.
	Regarding claim 6, modified Patel teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose an override valve configured to override the one-way internal pressure relief valve, and operating the override valve to override the one-way internal pressure relief valve to provide a suction negative pressure in the central passageway greater than the maximum suction negative pressure allowed by the one-way internal pressure relief valve.
	However, in the second embodiment of Patel (fig. 13), Patel teaches an override valve (rotatable pin 230 in fig. 13) which is configured to allow an operator to override the one- way internal pressure relief valve and provide a pressure greater than the maximum pressure allowed by the one-way pressure relief valve (paragraph 51 discloses that the pin can be rotated to a position which disables the pressure relief valve to allow for maximum pressure which would be greater than the pressure allowed for by the pressure relief valve). 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the valve of modified Patel to include the override valve in the valve housing (210 in fig. 13) for the purpose of enabling a user more control over the system. 
	Modified Patel remains silent on the method step of operating the override valve to override the one-way internal pressure relief valve to provide a suction negative pressure in the central passageway greater than the maximum suction negative pressure allowed by the one-way internal pressure relief valve
As discussed above, Schalk teaches a similar valve (fig. 3) and teaches the method step of operating an override mechanism to override the one-way internal pressure relief valve to provide a suction negative pressure in the central passageway of the valve greater than a maximum suction negative pressure allowed by the one-way internal pressure relief valve (5:56-65 discloses pulling on end cap 88 to hold valve member in a closed position regardless of the suction level to provide a “full vacuum feature”).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Patel to incorporate the step of operating the override valve to override the one-way internal pressure relief valve to provide a suction negative pressure in the central passageway greater than the maximum suction negative pressure allowed by the one-way internal pressure relief valve, as taught by Schalk, for the purpose of enabling the user more of the device and to quickly evacuate the cavity in case of an emergency situation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalk, as applied to claims 1 and 5 above, and further in view of Diamond (US 20060149189).
Regarding claim 7, Schalk discloses all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose removing the one-way internal pressure relief valve from the pressure relief valve and installing a one-way internal pressure relief valve having a desired opening pressure.
Diamond is directed to a pressure relief valve (pressure relief mechanism 90 in fig. 5A) which is integrated into a cap (cap 92 in fig. 5A) which is removably connected to a housing (inter-connector 96 in fig. 5A; paragraph 53 discloses the cap being removable from the port 94).  Diamond further teaches removing the cap and replacing it with a new cap which has a desired opening pressure when the pressure relief mechanism fails (paragraph 53 discloses that the cap is threadedly engaged to the side port and is removed and replaced with a new cap having desired pressure rating).  Schalk discloses a similar “cap” (valve housing 80 in fig. 3) which has the pressure relief valve integrated therein (fig. 3) and is coupled to a side port of the housing (boss 64 in fig. 3).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Schalk to have the cap of Schalk (valve housing 80 in fig. 3) be removable and to incorporate the method step of removing the one-way internal pressure relief valve from the pressure relief valve and installing a one-way internal pressure relief valve having a desired opening pressure.  This modification would ensure that in the event of a failure of one-way internal pressure relief valve (such as by overuse of the spring), the valve is removed and replaced with a new, working valve to ensure patient safety.
Examiner Note
The examiner notes that Siposs appears capable of being used in a 102(a)(1) rejection for at least independent claim 1.  For example, Siposs discloses a housing (body 12 in fig. 1) having a passage way (passage 18 in fig. 2), a first and second tubing connectors (nipples 16 and 34 in fig. 2), and a one-way internal pressure relief valve (umbrella valve 62 in fig. 2).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, either singly or in combination fails to teach the pressure relief valve comprising a valve connector removably mounted within the opening, as required by the claim.  
The closest prior art of record is Patel and Diamond.  Patel teaches a valve connector similar to Applicant’s invention (annular wall 82 in fig. 3).  However, this “connector” is shown to be monolithic with the housing and would not be removable from the opening.  The examiner further notes that Diamond teaches a removable pressure relief valve as discussed above.  However, the structure of the valve of Diamond is quite different from Patel.  As such, PHOSITA would not be motivated to look to the teachings of Diamond to modify the valve of Patel to be removable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783